OPINION — AG — THE ENID STATE SCHOOL IS AN INSTRUMENTALITY OF THE STATE OF OKLAHOMA AND CAN BE CONSIDERED AND EDUCATIONAL INSTITUTION WITHIN THE DEFINITION OF THE INTERNAL REVENUE CODE, 26 U.S.C.A. 51(E)(4)  CITE: 43A O.S. 1961 94 [43A-94] (W. J. MONROE) DEPARTMENT OF MENTAL HEALTH ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 19, 1963 OPINION — AG — THE ENID STATE SCHOOL IS AN INSTRUMENTALITY OF THE STATE OF OKLAHOMA AND CAN BE CONSIDERED AND EDUCATIONAL INSTITUTION WITHIN THE DEFINITION OF THE INTERNAL REVENUE CODE, 26 U.S.C.A. 51(E)(4)  CITE: 43A O.S. 1961 94 [43A-94] (W. J. MONROE) DEPARTMENT OF MENTAL HEALTH ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 19, 1963 OPINION — AG — THE ENID STATE SCHOOL IS AN INSTRUMENTALITY OF THE STATE OF OKLAHOMA AND CAN BE CONSIDERED AND EDUCATIONAL INSTITUTION WITHIN THE DEFINITION OF THE INTERNAL REVENUE CODE, 26 U.S.C.A. 51(E)(4)  CITE: 43A O.S. 1961 94 [43A-94] (W. J. MONROE)